UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2017 Friedman Industries, Incorporated (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 1- (Commission File Number) 74 -1 (IRS Employer Identification No.) 1121 Judson Rd. Suite 124 Longview, TX (Address of principal executive offices) (903) 758-3431 (Registrant’s telephone number, including area code) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item 5 .0 2 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective August 30, 2017, Thomas Thompson retired as Senior Vice President – Sales and Marketing of Friedman Industries, Incorporated. A copy of the press release related to Mr. Thompson’s retirement is furnished as Exhibit 99.1 to this report . Item 9 .01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit Press Release of Friedman Industries, Inc. dated September 1, 2017. S IGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 1, 2017 FRIEDMAN INDUSTRIES, INCORPORATED By: /s/ Alex LaRue Alex LaRue Vice President - Secretary and Treasurer
